DETAILED ACTION
This Office Action is in response to the Election filed February 19, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 11, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 19, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, the limitation “one of the first gear or the second gear of the first power transmission path has a larger diameter than the other of the first gear or the second gear, and the first gear is the gear having the larger diameter of the first and second gears” is awkwardly worded and not fully understood.  It is suggested the claimed be amended to - - the first gear having the larger diameter of the first and second gears - -.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickols (GB 700,367) in view of Applicant’s Admitted Prior Art (AAPA).
Nickols teaches a drivetrain comprising: a drive shaft (8) to which power is transmitted from a power source (not shown); a driven shaft (2) for transmitting power from the drive shaft to a drive wheel; a first power transmission path (7,7b) that transmits power between the drive shaft and the driven shaft; and a second power transmission path (6,6b) that transmits power between the drive shaft and the driven shaft, wherein the first power transmission path comprises: a first gear (7) and a second gear (7b) meshed together, where the first gear or the second gear is mounted on the drive shaft and the other of the first gear and second gear is mounted on the driven shaft; and a first one-way clutch (7a) that transmits power between the first gear (7) and 

Nickols does not teach the power source as an electric motor.  However, it was notoriously known in the art to power a vehicle using an electric motor.  For example, applicant’s admitted prior art (AAPA) on pages 1-2 of the specification discloses using an electric motor for powering a vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the transmission of Nickols with an electric motor, as was well known and disclosed by applicant’s admitted prior art, motivation being to power the vehicle with an environmentally friendly drive arrangement.
With respect to claim 3, Nickols teaches a speed ratio between the third gear and the fourth gear in the second power transmission path is smaller than a speed ratio between the first gear and the second gear in the first power transmission path.
  With respect to claim 4, Nickols teaches the first gear having the larger diameter of the first and second gears.  
With respect to claim 5, Nickols teaches the first one-way clutch (7a) is mounted on one of the drive shaft and driven shaft, and the second one-way clutch (12c) is mounted on the other of the drive shaft and driven shaft.  
With respect to claim 6, Nickols teaches the first one-way clutch (7a) is mounted on the driven shaft (2) and located inside the first gear in a radial direction of the driven shaft, and the second one-way clutch (12c) is mounted on the drive shaft (8) and located inside the third gear in a radial direction of the drive shaft.  

With respect to claim 9, Nickols teaches the sixth gear of the third power transmission path is rotatable both in normal and reverse directions relative to the drive shaft, the transmission mechanism includes a shift clutch member (5c) movable between connection and disconnection positions relative to the sixth gear of the third power transmission path, the shift clutch member at the connection position connects the sixth gear and the drive shaft so that they rotate together, and the shift clutch member at the disconnection position disconnects the sixth gear and the drive shaft.  
With respect to claim 10, Nickols teaches the first one-way (7a) clutch is mounted on one of the driven shaft, and the shift clutch member (12b) and the second one-way clutch (12c) are mounted on the drive shaft.  

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658